Case 18-01273-CMG         Doc 83    Filed 01/27/21 Entered 01/27/21 15:56:48             Desc Main
                                   Document      Page 1 of 3



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

                                                                   Order Filed on January 27, 2021
                                                                   by Clerk
                                                                   U.S. Bankruptcy Court
                                                                   District of New Jersey




  In Re
                                                            CHAPTER 11
  AMERICAN CENTER FOR CIVIL JUSTICE, INC.,
                                                            CASE NO.: 18-15691/CMG
           Debtor.
                                                            Judge: Hon. Christine M. Gravelle
  AMERICAN CENTER FOR CIVIL JUSTICE, INC.,

           Plaintiff,

  vs.
                                                            ADV. PRO. NO. 18-1273
  JOSHUA M. AMBUSH,

           Defendant.

  ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ON FIRST
   COUNT OF AMENDED COMPLAINT, GRANTING DEFENDANT’S CROSS-MOTION
  FOR SUMMARY JUDGMENT ON SECOND COUNT/COUNTERCLAIM OF AMENDED
            COMPLAINT, AND EXPUNGING CLAIM OF DEFENDANT
                  JOSHUA M. AMBUSH IN ITS ENTIRETY


          The relief set forth on the following page, numbered two (2) and three (3), is hereby

 ORDERED.


DATED: January 27, 2021
Case 18-01273-CMG        Doc 83     Filed 01/27/21 Entered 01/27/21 15:56:48            Desc Main
                                   Document      Page 2 of 3
Page 2 of 3
American Center for Civil Justice, Inc. v. Joshua M. Ambush
Adv. Pro. No.: 18-1273/CMG
Order Granting Plaintiff’s Motion for Summary Judgment on First Count of Amended Complaint,
Granting Defendant’s Cross-Motion for Summary Judgment on Second Count/Counterclaim of
Amended Complaint, and Expunging Claim of Joshua M. Ambush in its Entirety


       These matters having been opened to the Court upon the following motions pertaining to

the first count of the Amended Complaint: (i) Plaintiff’s Second Motion for Partial Summary

Judgment filed on April 3, 2019 [Doc 26]; (ii) Defendant’s Cross Motion for Partial Summary

Judgment filed on May 17, 2019 [Doc 34]; and (iii) Plaintiff’s Motion for Summary Judgment

Expunging the Claim of Ambush Entirely filed on December 7, 2019 [Doc 50]; and upon the

following motions pertaining to the second count/counterclaim of the Amended Complaint: (i)

Plaintiff’s Motion for Summary Judgment on Second Count filed on May 8, 2020 [Doc 66]; and

(ii) Defendant’s Cross Motion for Summary Judgment [Doc 67]; and it appearing that Defendant

Joshua Ambush filed his claim on April 5, 2018 appearing in the Claims Register in the Main Case

(Case No. 18-15691) as Claim number 2 in the amount of $31,800,000.00 (the “Ambush Claim”);

and for the reasons set forth in the Opinions of the Court filed and entered on March 23, 2020 [Doc

59], and January 27, 2021 [Doc 82]; and it further appearing that the Fourth Modified Plan of

Reorganization of the Debtor was confirmed by the Confirmation Order entered August 11, 2020

in the main Chapter 11 case of Plaintiff [Doc 697 in Case No, 18-15691]; and it appearing that

pursuant to section 1141 of the Bankruptcy Code and the Confirmation Order, all claims of

Ambush have been discharged; and for good and sufficient cause having been shown,

       IT IS ORDERED as follows:

   1. Judgment is entered in favor of Plaintiff, American Center for Civil Justice, Inc., on the

       first count of the amended complaint; and

   2. Judgment is entered in favor of Defendant, Joshua Ambush, on the second

       count/counterclaim of the amended complaint; and
Case 18-01273-CMG       Doc 83    Filed 01/27/21 Entered 01/27/21 15:56:48        Desc Main
                                 Document      Page 3 of 3
Page 3 of 3
American Center for Civil Justice, Inc. v. Joshua M. Ambush
Adv. Pro. No.: 18-1273/CMG
Order Granting Plaintiff’s Motion for Summary Judgment on First Count of Amended Complaint,
Granting Defendant’s Cross-Motion for Summary Judgment on Second Count/Counterclaim of
Amended Complaint, and Expunging Claim of Joshua M. Ambush in its Entirety


   3. The Ambush Claim is expunged in its entirety.
